Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Amendment filed on 2/24/2021 has been entered. Claims 1, 3-6, 8, 17, 19-22 and 24-28 are still pending in this Office action.

Response to Arguments

Applicant’s arguments, see Applicants’ Remarks, filed on 2/24/2021, with respect to claims 1-7, 17-23 and 25-28 have been fully considered and are persuasive. The rejection of claims 1-7, 17-23 and 25-28 has been withdrawn. 

Reasons for Allowance

           The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 6 and 22, application claims are allowed over prior art of record because the cited references either singularly or in combination cannot teach or suggest uniquely distinct features used in combination with other claimed elements “wherein the mapping relationship includes, a mapping relationship between different candidate PBCH DMRS sequences in a same cell and different RE groups, or a mapping relationship between candidate PBCH DMRS sequences of different cells and different RE groups; and a mapping relationship between different candidate PBCH DMRS sequences in a same cell and different RE groups”. The closest prior art record, NAM et al. U.S. Patent Application Publication No. US 2019/0013917 A1 (FIG. 12), either singularly or in combination cannot teach or suggest the above underlined uniquely distinct features.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH C TRAN whose telephone number is (571)272-3007.  The examiner can normally be reached on Full Time Increase Flex Program.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



KHANH C. TRAN
Examiner
Art Unit 2631



KCT
/KHANH C TRAN/Primary Examiner, Art Unit 2631